NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 11 2022

                            FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS



 GUOLIANG LIU,                                No. 16-72479

            Petitioner-Appellant,             Agency No.
                                              A205-778-517
 v.

 MERRICK B. GARLAND, Attorney                 MEMORANDUM*
 General,

            Respondent-Appellee.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2022**
                               Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and ROSENTHAL, District
Judge.***

      Guoliang Liu, a native and citizen of China, petitions for review of an order

of the Board of Immigration Appeals (BIA) dismissing his appeal from the denial



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Lee H. Rosenthal, Chief U.S. District Court Judge for
the Southern District of Texas, sitting by designation.
by an Immigration Judge (IJ) of his applications for asylum, withholding of removal,

and relief under the Convention Against Torture (CAT). We have jurisdiction under

8 U.S.C. § 1252 and deny the petition for review.

      When “the BIA agrees with and incorporates specific findings of the

Immigration Judge while adding its own reasoning, we review both decisions.”

Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). “We review factual

findings, including adverse credibility determinations, for substantial evidence.”

Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014). Factual findings are upheld

“unless any reasonable adjudicator would be compelled to conclude to the contrary.”

Id. (quoting 8 U.S.C. § 1252(b)).

      “[A]n adverse credibility determination must be made after considering ‘the

totality of the circumstances, and all relevant factors,’” Shrestha v. Holder, 590 F.3d

1034, 1040 (9th Cir. 2010), including, “the consistency between . . . written and oral

statements . . . the consistency of such statements with other evidence of record . . .

and any inaccuracies or falsehoods in such statements,” regardless of whether they

“go[] to the heart of the applicant’s claim,” 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Li v. Garland, 13 F.4th 954, 959 (9th Cir. 2021) (“[W]e need not consider whether

an inconsistency identified by the IJ or Board is central [to the petitioner’s claim].”).

The “IJ’s observations about demeanor” are entitled to “special deference.” Kumar

v. Garland, 18 F.4th 1148, 1155 (9th Cir. 2021).


                                           2
      The BIA affirmed and adopted the IJ’s adverse credibility finding based on

Liu’s inconsistent testimony, demeanor, and admission “that he had submitted false

documents, concerning his marital status, assets and occupation, to the U.S.

Consulate to facilitate obtaining his visa, and made misrepresentations during his

visa interview.” The IJ and BIA identified specific moments in the hearing when

Liu was “extremely nervous” and his testimony seemed “memorized.” The BIA

noted that Liu testified inconsistently about whether he was beaten by police while

in custody in China, and that the IJ reasonably found unpersuasive Liu’s explanation

for the discrepancy between his testimony that he was married in 1999, and his

household registration, which did not include his wife until shortly before he filed

his asylum claim.

      Liu argues that he made false statements and submitted false documents to

U.S. Consulate officials to escape from immediate danger in China, and that the IJ

and BIA should not have considered those misrepresentations. See Akinmade v. INS,

196 F.3d 951, 955 (9th Cir. 1999) (“[A] genuine refugee escaping persecution may

lie about his citizenship to immigration officials . . . .”). But substantial evidence

supports the IJ’s determination that Liu had instead decided to leave China because

he did not believe that he could continue to make a living after his land was taken,

and that he fled because he felt that he had therefore “lost [his] freedom,” not because

of persecution.


                                           3
      The totality of the circumstances supports the adverse credibility

determination, Li, 13 F.4th at 958, and substantial evidence supports the BIA’s

determination that Liu did not present corroborative evidence that would rehabilitate

his credibility or otherwise establish his eligibility for relief. See Garcia, 749 F.3d

at 791. In the absence of credible testimony, Liu’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003); Li,

13 F.4th at 961.

      Finally, substantial evidence supports the determination that Liu was not

entitled to CAT protection, because his claim was based on the testimony found not

credible, and because other evidence in the record did not compel the conclusion that

it is “more likely than not” that Liu will be tortured by or with the consent or

acquiescence of the government if he is removed to China. See Almaghzar v.

Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006); Shrestha, 590 F.3d at 1048–49.

      PETITION FOR REVIEW DENIED.




                                          4